Citation Nr: 1617504	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  15-42 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Whether new and material evidence has been submitted to reopen a previously denied claim for entitlement to service connection for an acquired psychiatric disability, to include PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1951 to September 1952.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A September 2014 Board decision denied entitlement to service connection for an acquired psychiatric disability, to include PTSD, as well as schizoaffective personality disorder.  The Veteran did not appeal.
 
2.  Evidence received since the September 2014 Board decision is not new and material, and the Veteran's claim cannot be reopened.


CONCLUSIONS OF LAW

1.  The September 2014 Board decision that denied entitlement to service connection for an acquired psychiatric disability is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2015). 
 
2.  New and material evidence has not been received since the September 2014 Board decision, and the Veteran's claim for entitlement to service connection for an acquired psychiatric disability cannot be reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's original claim for entitlement to service connection for an acquired psychiatric disability was denied in a September 2014 BVA decision; the Veteran did not appeal.  In October 2014, the Veteran filed new claim for an acquired psychiatric disability.  The RO denied the Veteran's claim in a March 2015 rating decision.  The Veteran appealed.  

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  However, 38 U.S.C.A. § 5108 provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New and material evidence means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

The Court has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  Rather, the reasons for the final disallowance must be considered in determining whether the newly submitted evidence is material.  Id.  Such evidence must tend to prove the merits of the claim as to each essential element that was a reason for that last final disallowance of the claim.  Id.  

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) held that new evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would at least trigger the Secretary's duty to assist by providing a medical opinion.  

The Board denied the appellant's prior claim because there was no evidence that the Veteran had a diagnosed psychiatric disability and his personality disorder is not considered a disability for VA benefit purposes.  Thus, for evidence in this case to be considered new and material, it must show that the Veteran has an acquired psychiatric disability.  

Since the September 2014 Board decision, the Veteran submitted the names of two private doctors he claimed treated him for mental illness.  One he identified as Dr. G. R..  The RO determined that the actual name of the doctor who worked at the practice identified by the Veteran was Dr. J.R., and a response from the medical practice where he worked indicated that the doctor was deceased and no records for the Veteran were found.  The other doctor was identified only as Dr. D., no first name provided.  The RO identified a Dr. C. D., but he was an orthopedic surgeon who had no record of treating the Veteran.  The Veteran was informed by the RO that they were unable to obtain any records, but he did not provide other, more accurate contact information for any private psychiatric treatment he received nor did he submit any copies of private medical records supporting his claim that he has a diagnosed psychiatric disability.  Thus, while his claims that he was treated by Dr. G.R. and Dr. De Marco could be considered new evidence, as the RO was unable to confirm that the Veteran was actually treated at all by these doctors, let alone treated for an acquired psychiatric disability, this evidence cannot be considered material.  

The only other evidence submitted by the Veteran was statements in which he alleges that he developed a psychiatric disability in service, that he was discharged due to this disability, and that his service personnel records will support his claim.  These statements are redundant of statements submitted by the Veteran during his previously denied claim and therefore cannot be considered new evidence.  

In conclusion, the Board finds that the evidence submitted by the Veteran since his claim was denied in September 2014 is not new and material and his claim for an acquired psychiatric disability cannot be reopened.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

The Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court of Appeals for Veterans Claims clarified VA's duty to notify in the context of claims to reopen.  With respect to such claims, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  The letter must also inform the Veteran of the bases of the prior denial. 

Here, the Veteran was provided with a notice letter in February 2015 that informed him that new and material evidence was required to reopen the claim, identified what evidence is considered new and material, and notified him of the evidence and information that is necessary to establish entitlement to the underlying service connection claim.  While the Veteran was not informed of the basis for the prior denial of his claim for an acquired psychiatric disability, the Board finds that his attempts to identify private treatment providers that he claimed treated him for mental illness reflect that he had actual knowledge that he needed to show a current psychiatric disability to reopen his previously denied claim.  Accordingly, he is not prejudiced by the inadequate VCAA notice provided.  See Mlechick v. Mansfield, 503 F.3d 1340, 1345 (Fed. Cir. 2007) (notice error not prejudicial when claimant has actual knowledge of the evidence needed to substantiate claim).  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records have been obtained and associated with the claims file.  The RO also made reasonable efforts to obtain identified private records.  The Board notes that the Veteran has not been provided with a VA examination; however, in regards to new and material evidence claims, VA has no obligation to provide a VA examination until new and material evidence has been presented, which has not been done in this case.  38 C.F.R. § 3.159(c)(4)(iii) (2015).  


ORDER

As new and material evidence has not been received, the Veteran's previously denied claim for entitlement to service connection for an acquired psychiatric disability is not reopened.  



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


